              Case 1:20-cv-01509-CJN Document 9 Filed 06/11/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


J.B.B.C., a MINOR CHILD, by and through
his father and next friend, Carlos Emilio
Barrera Rodriguez,

                Plaintiff,

       v.                                               Civil Action No. 1:20-cv-01509 (CJN)

CHAD WOLF, Acting Secretary of
Department of Homeland Security, et al.,

                Defendants.


                                      SCHEDULING ORDER

        In light of the June 10, 2020 Status Conference and the Parties’ representations to the

Court, it is hereby ORDERED that:

        (1)      On or before June 12, 2020, amici curiae, if any, shall file their briefs in support

                 of Plaintiff’s Emergency Motion for Temporary Restraining Order (“Motion”),

                 ECF No. 2.

        (2)      On or before June 17, 2020, Defendants shall file their Opposition to Plaintiff’s

                 Motion.

        (3)      On or before June 22, 2020, Plaintiff shall file his Reply in further support of his

                 Motion.

A hearing on Plaintiff’s Motion shall be held on June 24, 2020, at 10:00 AM.

        It is further ORDERED that Plaintiff shall not be returned to his home country or

removed from the United States before 11:59 PM on June 24.




                                                   1
        Case 1:20-cv-01509-CJN Document 9 Filed 06/11/20 Page 2 of 2



DATE: June 11, 2020
                                              CARL J. NICHOLS
                                              United States District Judge




                                     2
